 

Exhibit 10.1

 



Execution Version

 

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

This Eighth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 18th day of September, 2017 by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Borrower”), Gran Tierra Energy
Inc., a corporation duly formed and existing under the laws of the State of
Delaware (f/k/a Gran Tierra Energy Inc., a corporation duly formed and existing
under the laws of the State of Nevada, “Parent”), The Bank of Nova Scotia, as
administrative agent (“Administrative Agent”) and Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Parent, Administrative Agent, and Lenders are parties to that
certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
Borrower and provided certain other credit accommodations to Borrower;

 

WHEREAS, Borrower has requested that Administrative Agent and Lenders enter into
this Amendment to amend the Credit Agreement to (i) extend the Revolving Credit
Maturity Date, (ii) exclude PELE and its Subsidiaries from the application of
certain representations, warranties, covenants and other provisions in the
Credit Agreement and (iii) amend certain buyback rights to permit the repurchase
of shares to settle stock-based compensation, in each case subject to the terms
hereof;

 

WHEREAS, Administrative Agent, Borrower and Lenders have agreed to enter into
this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent, and Lenders hereto hereby agree as follows:

 

SECTION 1. Amendments. In reliance on the representations, warranties,
covenants, and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement shall be amended, effective as of the Eighth Amendment
Effective Date, as follows:

 

1.1       Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:

 



 

 

 

“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement,
dated as of the Eighth Amendment Effective Date, by and among the Borrower, the
Parent and the Lenders.

 

“Eighth Amendment Effective Date” means September 18, 2017.

 

“Excluded Subsidiaries” means each of PetroLatina Energy Limited (including the
PetroLatina Energy PLC Sucursal Columbia), PetroLatina (CA) Limited, Taghmen
Argentina Limited, R.L. Petroleum Corp. (including the R.L. Petroleum Corp.
Sucursal Columbia S.A.), North Riding Inc. (including the North Riding Sucursal
Columbia), Taghmen Colombia S.L. and Petroleos Del Norte S.A.; provided that (a)
any of the foregoing Persons shall cease to be Excluded Subsidiaries on October
1, 2018 (or such later date as may be acceptable to the Administrative Agent in
its sole discretion) to the extent such Person has not been dissolved or merged
with and into a Credit Party by such date and (b) the date such Excluded
Subsidiary (i) acquires or owns material Properties other than (A) Properties it
owns as of the Eighth Amendment Effective Date, (B) Properties owned by another
Excluded Subsidiary as of the Eighth Amendment Effective Date and transferred to
such Excluded Subsidiary by such other Excluded Subsidiary, (C) Equity Interests
in, and Debt issued by, other Excluded Subsidiaries and (D) repayments on
intercompany debt that was existing on the Eighth Amendment Effective Date and
owing to such Excluded Subsidiary (or to another Excluded Subsidiary to whom
such debt has been assigned by such Excluded Subsidiary) or (ii) owes Debt to a
Person other than a Subsidiary of the Borrower or to another Excluded
Subsidiary.

 

1.2       Amended and Restated Definitions. Section 1.02 of the Credit Agreement
is hereby amended to amend and restate the definitions of “NCIB Buyback”,
“Revolving Credit Maturity Date” and “Subsidiary”, each in its entirety, with,
respectively:

 

“NCIB Buyback” means the normal course issuer bid made on February 8, 2017, as
may be amended from time to time, through the facilities of the Toronto Stock
Exchange and the New York Stock Exchange by the Parent whereby the Parent has
the ability to repurchase (each such repurchase by the Parent in connection with
any NCIB Buyback, a “Repurchase”) for cancellation (provided, that any such
Equity Interests that are Repurchased and authorized to be held by the Parent to
settle stock-based compensation shall not be required to be cancelled) of up to
approximately 5% of the Parent’s aggregate shares of common Equity Interests
that are issued and outstanding on January 27, 2017, until February 12, 2018
(such date, the “Bid End Date”).

 

“Revolving Credit Maturity Date” means October 1, 2018.

 

“Subsidiary” means any subsidiary of the Parent (including the Borrower);
provided that (a) each Colombian Branch shall be deemed to be a Subsidiary for
all purposes hereof; and (b) as used herein, the phrase “Subsidiary of the
Borrower” shall refer to a subsidiary of the Borrower; provided further that
each Excluded Subsidiary shall not be deemed to be a Subsidiary for all purposes
of this Agreement other than Sections 7.23, 7.24, 9.18, and 9.19 and the
definitions of “Consolidated Net Income”, “Total Debt” and “Interest Expense”.

 



2 

 

 

1.4       Amendment to Section 8.14(a)(iii). Section 8.14(a)(iii) of the Credit
Agreement is here hereby amended to insert “(including as a result of such
Person becoming a Subsidiary by ceasing to be an Excluded Subsidiary)”
immediately after “or Subsidiary” therein.

 

1.5       Amendment to Sections 8.14(b) and (c). Sections 8.14(b) and (c) of the
Credit Agreement are each hereby amended by (a) inserting “(including as a
result of such Person becoming a Subsidiary by ceasing to be an Excluded
Subsidiary)” immediately after “becomes a Subsidiary Guarantor” therein and (b)
inserting “(including as a result of such Person becoming a Subsidiary by
ceasing to be an Excluded Subsidiary)” immediately after “becoming a Subsidiary
Guarantor” therein.

 

1.6       Amendment to Section 9.10. Section 9.10 of the Credit Agreement is
hereby amended by inserting “(except that any Excluded Subsidiary may merge with
or into or consolidate with any Credit Party so long as a Credit Party is the
surviving Person)” immediately after “merge into or with or consolidate with any
other Person” therein.

 

1.7       Amendment to Section 11.11. Section 11.11 of the Credit Agreement is
hereby amended as follows:

 

(a)       Section 11.11 of the Credit Agreement is here by amended to add “,
Excluded Subsidiary” after “Guarantor” in section (a) thereof.

 

(b)        Section 11.11 of the Credit Agreement is hereby amended to (i) delete
“and” before clause (vi) of section (b) thereof, (ii) replace the period at the
end of the first sentence of section (b) with “, and (vii) upon the Eighth
Amendment Effective Date to the extent such Lien encumbers the Property of an
Excluded Subsidiary or the Equity Interests in such Excluded Subsidiary owned by
a Subsidiary of the Borrower.”, and (iii) add a new sentence at the end of such
paragraph to read in its entirety as follows:

 

“Notwithstanding anything in any Loan Document to the contrary, but subject to
the effectiveness of the Eighth Amendment Effective Date, each Excluded
Subsidiary shall, upon the written request of the Borrower and at the Borrower’s
sole expense, be released as a Guarantor and any Lien in favor of the
Administrative Agent in the Property of such Excluded Subsidiary or the Equity
Interests of such Excluded Subsidiary shall be released and such Property and
Equity Interest shall cease to be Collateral; provided that, for the avoidance
of doubt, if any such Excluded Subsidiary subsequently ceases to be an Excluded
Subsidiary and becomes a Subsidiary, such Excluded Subsidiary may be required to
become a Guarantor and such Property may be required to become Collateral
pursuant to Section 8.14. The Administrative Agent shall, at the sole cost and
expense of the Borrower, execute any termination statements, releases or other
documents requested by the Borrower that are necessary or reasonably desirable
to evidence and effectuate the releases contemplated by this paragraph. In
addition, notwithstanding anything to the contrary in any Loan Document, for so
long as any Person is an Excluded Subsidiary, such Excluded Subsidiary shall not
be required to comply with any further assurances clauses or covenants relating
to the creation or perfection of any Lien on the Equity Interests in or Property
of any such Excluded Subsidiary or any covenants in any Loan Documents
applicable to any Guarantor or any Property of a Guarantor.”

 



3 

 

 

SECTION 2.       Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Eighth Amendment
Effective Date”):

 

2.1       Counterparts. Administrative Agent shall have received from each
Lender and from Parent and Borrower, counterparts (in such number as may be
requested by Administrative Agent) of this Amendment signed on behalf of such
Persons.

 

2.2       Expenses. Borrower shall have paid to Administrative Agent any and all
expenses payable to Administrative Agent (including counsel of Administrative
Agent) or Lenders pursuant to or in connection with this Amendment or as
required by the Credit Agreement.

 

2.3       No Default/No Event of Default/No Borrowing Base Deficiency. No
Default or Event of Default shall have occurred and be continuing and no
Borrowing Base Deficiency shall exist.

 

SECTION 3.       Reaffirmation of Loan Documents by Parent. Parent hereby
ratifies, confirms and acknowledges that its obligations under the Credit
Agreement and each other Loan Document are in full force and effect and that
Parent continues to unconditionally and irrevocably, jointly and severally,
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of all of the Secured Obligations, as such
Secured Obligations may have been amended by this Amendment pursuant to the
Guaranty Agreement. Parent hereby acknowledges that its execution and delivery
of this Amendment does not indicate or establish an approval or consent
requirement by Parent in connection with the execution and delivery of
amendments to the Credit Agreement or any of the other Loan Documents.

 

SECTION 4.      Representations and Warranties of Parent and Borrower. To induce
Lenders and Administrative Agent to enter into this Amendment, Parent and
Borrower each hereby represents and warrants to Lenders and Administrative Agent
as follows:

 

4.1       Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent or Borrower, as applicable, contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.

 



4 

 

 

4.2       Due Authorization; No Conflict. The execution, delivery and
performance by Parent and Borrower of this Amendment are within Parent’s or
Borrower’s, as applicable, corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder or shareholder action
(including, without limitation, any action required to be taken by any class of
directors of Parent or Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of this Amendment). The
execution, delivery and performance by Parent and Borrower of this Amendment (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
Parent, Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon Borrower or any other
Credit Party or its Properties, or give rise to a right thereunder to require
any payment to be made by any Credit Party, and (d) will not result in the
creation or imposition of any Lien on any Property of Borrower or any other
Credit Party (other than the Liens created by the Loan Documents).

 

4.3       Validity and Enforceability. This Amendment constitutes a legal, valid
and binding obligation of Parent and Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

4.4       Acknowledgment of No Defenses. Parent and Borrower each acknowledges
that it has no defense to (a) Borrower’s obligation to pay the Obligations when
due, or (b) the validity, enforceability or binding effect against Borrower or
any other Credit Party of the Credit Agreement or any of the other Loan
Documents (to the extent a party thereto) or any Liens intended to be created
thereby.

 

4.5       No Material Assets. As of the Eighth Amendment Effective Date, no
Excluded Subsidiary (as defined in the Credit Agreement, as amended by this
Eighth Amendment) (a) owns material Properties other than Equity Interests in,
and Debt issued by, other Excluded Subsidiaries or Subsidiaries of the Borrower
(and all such Debt owed to such Excluded Subsidiary will, by October 1, 2018, be
transferred to a Credit Party) or (b) owes Debt to a Person other than a
Subsidiary of the Borrower or another Excluded Subsidiary.

 

SECTION 5.       Miscellaneous.

 



5 

 

 

5.1       Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.

 

5.2       Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.3       Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart. Facsimiles or other electronic transmissions (e.g.
pdfs) of such executed counterparts shall be effective as originals.

 

5.4       Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

 

5.5       Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

5.6       Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. IN WITNESS WHEREOF, the
parties hereto have caused this Amendment to be duly executed by their
respective authorized officers on the date and year first above written.

 

[Signature Pages Follow]

 

6 

 



 

BORROWER: GRAN TIERRA ENERGY INTERNATIONAL   HOLDINGS LTD.               By: /s/
Adrian Coral   Name: Adrian Coral   Title: Director             PARENT: GRAN
TIERRA ENERGY INC.               By: /s/Adam Smith   Name: Adam Smith   Title:
Treasurer

 

Signature Page – Eighth Amendment



 

 

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA               By: /s/ Jabar J.
Singh   Name: Jabar J. Singh   Title: Director, International Banking          
    By: /s/ Enrique Lopez   Name: Enrique Lopez   Title: Vice-President,
International Banking

 

Signature Page – Eighth Amendment



 

 

LENDERS: THE BANK OF NOVA SCOTIA, as a Lender and as Issuing Bank              
By: /s/ Jabar J. Singh   Name: Jabar J. Singh   Title: Director, International
Banking               By: /s/ Enrique Lopez   Name: Enrique Lopez   Title:
Vice-President, International Banking

 

Signature Page – Eighth Amendment



 

 

  SOCIÉTÉ GÉNÉRALE,   as a Lender               By: /s/ Max Sonnonstine   Name:
Max Sonnonstine   Title: Director

 

Signature Page – Eighth Amendment



 

 

  HSBC Bank Canada,   as a Lender               By: /s/ Duncan Levy   Name:
Duncan Levy   Title: Director, Global Banking               By: /s/ Adam Lamb  
Name: Adam Lamb   Title: Vice-President, Global Banking

 

Signature Page – Eighth Amendment



 

 

  Export Development Canada,   as a Lender               By: /s/ Trystan
Glynn-Morris   Name: Trystan Glynn-Morris   Title: Senior Associate    
Structured and Project Finance               By: /s/ Frank Kelly   Name: Frank
Kelly   Title: Director, Extractive Industries     Structured and Project
Finance

 

Signature Page – Eighth Amendment



 

 

  Natixis, New York Branch,   as a Lender               By: /s/ Morvan Mallegol
  Name: Morvan Mallegol   Title: Director         By: /s/ Carla Gray   Name:
Carla Gray   Title: Director

 

Signature Page – Eighth Amendment



 

 

  Royal Bank of Canada,   as a Lender               By: /s/ Maria E. Hushovd  
Name: Maria E. Hushovd   Title: Authorized Signatory

  

Signature Page – Eighth Amendment



 

 

 

 



 

 

